Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The gas distribution unit as claimed in claim 18 was not found in or suggested by the art, specifically: an inlet surface via which gases are supplied into the gas distribution unit; an outlet surface via which precursor gases are discharged from the gas distribution unit; a process gas channel extending through the gas distribution unit and being open to the inlet surface and to the outlet surface; a barrier gas inlet fitting connected to the process gas channel between the inlet surface and the outlet surface for supplying barrier gas to the process gas channel; and a barrier gas outlet fitting connected to the process gas channel between the inlet surface and the barrier gas inlet fitting for discharging barrier gas from the process gas channel.
The Examiner agrees with the arguments presented in paragraph 2.3 Novelty under PCT Article 33(2) and paragraph 2.4 Inventive step under PCT Article 33(3) of the Written Opinion of the International Searching Authority of International Application PCT/FI2020/050266 filed 24 April 2020 and mailed 29 October 2020. These arguments are incorporated here by reference thereto. (Supplied by Applicant in the IDS of 22 October 2021, Non-Patent Literature Documents #3)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716